Case 0:19-cv-61548-XXXX Document 1 Entered on FLSD Docket 06/21/2019 Page 1 of 21



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

  CRAIG SHAPIRO and JULIE SHAPIRO, individually, )
  and as guardians of their minor child, B.S.,   )
                                                 )
                         Plaintiffs,             )              Case No. ________
                                                 )
         v.                                      )              Action Filed: May 17, 2019
                                                 )              Action Served: May 22, 2019
  JUUL LABS INC.; ALTRIA GROUP, INC.; PHILIP     )
  MORRIS USA INC.; MY VAPOR HUT, INC. d/b/a      )
  1ST WAVE VAPOR; EDGAR F. DI PUGLIA in his      )
  capacity as owner of THE SMOKE HOUSE SMOKE )
  SHOP,                                          )
                                                 )
                         Defendants.


                        DEFENDANTS ALTRIA GROUP, INC. AND
                    PHILIP MORRIS USA INC.’S NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Altria Group, Inc. and Philip Morris USA

  Inc. (collectively, the “Removing Defendants”) hereby give notice of removal of this action,

  captioned Craig Shapiro et al. v. JUUL Labs Inc. et al., bearing case number CACE-19-010866,

  from the Circuit Court of the Seventeenth Judicial Circuit in and for Broward County, Florida, to

  the United States District Court for the Southern District of Florida. Pursuant to 28 U.S.C.

  § 1446(a), the Removing Defendants provide the following statement of the grounds for removal:

                                          BACKGROUND

         1.      On May 17, 2019, Plaintiffs filed this lawsuit in the Circuit Court of the

  Seventeenth Judicial Circuit in and for Broward County, Florida. The Complaint (attached hereto

  as Exhibit 1) asserts claims against the following defendants: JUUL Labs, Inc. (“JLI”); Altria

  Group, Inc. (“Altria”); Philip Morris USA Inc. (“PM USA”); My Vapor Hut, Inc. d/b/a 1st Wave

  Vapor (“Vapor Hut”); and Edgar F. Di Puglia in his capacity as owner of The Smoke House

  Smoke Shop (“Smoke House”).


                                                   1
Case 0:19-cv-61548-XXXX Document 1 Entered on FLSD Docket 06/21/2019 Page 2 of 21



          2.       JLI, Altria, and PM USA are not citizens of Florida for diversity purposes.

  Compl. ¶¶ 5-7.

          3.       Vapor Hut and Smoke House are alleged to be citizens of Florida for diversity

  purposes. Id. ¶ 9-10.

          4.       Plaintiffs’ claims are based on the design, manufacture, promotion, marketing, and

  sale of JLI products. Id. ¶¶ 22-54. Plaintiffs state that their “claims arise out of JUUL’s

  fraudulent concealment of material facts concerning the JUUL e-cigarette and representations

  about the JUUL e-cigarettes’ nicotine content, its addictiveness, and the physiological effects of

  JUUL e-cigarettes.” Id. ¶ 34. Plaintiffs also allege that the “JUUL e-cigarette is defectively

  designed and therefore unreasonably dangerous.” Id. ¶ 28.

          5.       The Complaint also alleges “Defendants JUUL, Altria and PM USA have been

  conspiring[] to sell and promote JUUL and have engaged in unlawful marketing practices to do

  so.” Id. ¶ 89. Plaintiffs’ allegations concerning Altria and PM USA (together, “the Altria

  Defendants”) focus on PM USA’s historic advertising for cigarettes and Altria’s recent investment

  in JLI. See id. ¶¶ 73-103.

          6.       Plaintiffs (B.S. and his guardians, Craig and Julie Shapiro) do not allege that B.S.

  has suffered any physical injury. Instead, Plaintiffs allege “harm” in the form of “exposure to

  significant toxic substances, which may cause or contribute to causing disease; nicotine addiction;

  and economic harm in that he would not have purchased JUUL if he knew the facts.” Id. ¶ 3

  (emphasis added).

          7.       Based on these allegations, Plaintiffs raise eight claims against JLI and the Altria

  Defendants: (1) civil conspiracy; (2) fraud; (3) strict product liability for failure to warn; (4) strict

  product liability for design defect; (5) negligence; (6) unjust enrichment; (7) violation of Florida’s




                                                     2
Case 0:19-cv-61548-XXXX Document 1 Entered on FLSD Docket 06/21/2019 Page 3 of 21



  Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.203; and (8) preliminary and permanent

  injunction. Id. ¶¶ 87-146.

         8.      Plaintiffs separately include as defendants two Florida retailers, the Vapor Hut and

  Smoke House (together, the “Retailer Defendants”). Plaintiffs’ separate claim against the

  Retailer Defendants is based on their retail sale of JLI products in Florida and allegations that the

  Retailer Defendants sold JLI products to B.S. Id. ¶¶ 148-51.

         9.      Based on these allegations, Plaintiffs plead a single, separate cause of action

  against the Retailer Defendants for “strict liability.” Id. ¶¶ 147-52.

         10.     Plaintiffs’ Complaint is not the first action raising allegations concerning JLI

  products. Rather, as set forth in JLI’s Notice of Related Cases, this case raises allegations and

  claims that are similar to those raised in several other cases. Four of these cases are currently

  pending before Judge William H. Orrick in the Northern District of California, including one case

  that was also removed to this Court and transferred there last April. See Zampa v. JUUL Labs,

  Inc., 2019 WL 1777730 (S.D. Fla. Apr. 23, 2019). A motion to transfer is currently pending in a

  fifth case filed a month before this case in the Middle District of Florida. See NesSmith et al. v.

  JUUL Labs, Inc. et al., No. 8:19-cv-00884 (M.D. Fla.).1 Yet another case, Swearingen et al. v.

  JUUL Labs, Inc. et al., No. 7:19-cv-00779-LSC, is currently pending in the Northern District of

  Alabama, where the parties are discussing its transfer to the Northern District of California for

  consolidation before Judge Orrick.

         11.     The NesSmith case was filed by the same plaintiffs’ counsel who filed this case.

  See Compl., NesSmith (Doc. 1). Plaintiffs raise identical factual allegations in both cases and


  1
    The Removing Defendants and JLI respectfully submit that transfer is proper here also and are
  separately filing a motion requesting that relief.



                                                   3
Case 0:19-cv-61548-XXXX Document 1 Entered on FLSD Docket 06/21/2019 Page 4 of 21



  virtually identical claims. See id. The NesSmith plaintiffs, however, do not bring claims against

  retailers. See id. Instead, they bring claims only against JLI, Altria, and PM USA. See id.

         12.     Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders (other

  than the Complaint) purportedly served on the Removing Defendants is attached hereto as

  Exhibit 2. A copy of all documents filed in the state court action (other than the Complaint) is

  attached hereto as Exhibit 3.

                                   VENUE AND JURISDICTION

         13.     Removal to this Court is proper under 28 U.S.C. §§ 89, 1391, 1441(a), and 1446(a)

  because the Circuit Court of the Seventeenth Judicial Circuit in and for Broward County, Florida,

  where the Complaint was filed, is a state court within the Southern District of Florida.

         14.     This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a) because

  (1) there is complete diversity of citizenship between Plaintiffs and all properly joined defendants;

  (2) the amount in controversy exceeds $75,000, exclusive of interests and costs; and (3) all other

  requirements for removal have been satisfied.

                                      BASIS FOR REMOVAL

  I.     THERE IS COMPLETE DIVERSITY OF CITIZENSHIP BETWEEN
         PLAINTIFFS AND ALL PROPERLY JOINED DEFENDANTS

         15.     There is complete diversity of citizenship for purposes of federal jurisdiction.

  Plaintiffs are Florida citizens, and the Removing Defendants and JLI are citizens of states other

  than Florida. Although Plaintiffs allege that the Retailer Defendants are citizens of Florida, the

  citizenship of the Retailer Defendants should be ignored for purposes of diversity jurisdiction.

  Plaintiffs do not, and cannot, allege a claim against the Retailer Defendants, and therefore the

  Retailer Defendants’ citizenship should be disregarded under the doctrine of fraudulent joinder.

  Moreover, Plaintiffs’ claims against the Retailer Defendants are severable and should be ignored



                                                   4
Case 0:19-cv-61548-XXXX Document 1 Entered on FLSD Docket 06/21/2019 Page 5 of 21



  under Federal Rule of Civil Procedure 21.

         A.      Plaintiffs Are Diverse from JLI and the Altria Defendants

                 1.      Plaintiffs Are Citizens of Florida

         16.     Plaintiffs Craig Shapiro, Julie Shapiro, and B.S. are citizens of Florida.

  Compl. ¶ 3.

                 2.      The Removing Defendants and JLI Are Citizens of States Other Than
                         Florida

         17.     For purposes of diversity jurisdiction, a corporation is “a citizen of every State and

  foreign state by which it has been incorporated and of the State or foreign state where it has its

  principal place of business.” 28 U.S.C. § 1332(c)(1).

         18.     Defendant JUUL Labs, Inc. is a corporation organized under the laws of Delaware

  with its principal place of business in San Francisco, California. Compl. ¶ 5.

         19.     Defendant Altria Group, Inc. is a corporation organized under the laws of Virginia

  with its principal place of business in Richmond, Virginia. Id. ¶ 6.

         20.     Defendant Philip Morris USA Inc. is a corporation organized under the laws of

  Virginia with its principal place of business in Richmond, Virginia. Id. ¶ 7.

         21.     Accordingly, there is complete diversity between Plaintiffs and the Removing

  Defendants and JLI.

         B.      The Citizenship of the Retailer Defendants Should Be Ignored Under The
                 Doctrine of Fraudulent Joinder

         22.     Even where the face of a complaint shows a lack of complete diversity, removal

  based on diversity jurisdiction is proper where the doctrine of fraudulent joinder applies as to the

  non-diverse defendants. “Fraudulent joinder is a judicially created doctrine that provides an

  exception to the requirement of complete diversity.” Triggs v. John Crump Toyota, Inc., 154 F.3d

  1284, 1287 (11th Cir. 1998). Under this doctrine, “[w]hen a plaintiff names a non-diverse


                                                   5
Case 0:19-cv-61548-XXXX Document 1 Entered on FLSD Docket 06/21/2019 Page 6 of 21



  defendant solely in order to defeat federal diversity jurisdiction, the district court must ignore the

  presence of the non-diverse defendant and deny any motion to remand[.]” Henderson v.

  Washington Nat’l Ins. Co., 454 F.3d 1278, 1281 (11th Cir. 2006).

         23.     As the Eleventh Circuit has explained, “[t]he removal process was created by

  Congress to protect defendants. Congress ‘did not extend such protection with one hand, and

  with the other give plaintiffs a bag of tricks to overcome it.’ As the Supreme Court long ago

  admonished, ‘the Federal courts should not sanction devices intended to prevent a removal to a

  Federal court where one has that right, and should be equally vigilant to protect the right to proceed

  in the Federal court.’” Legg v. Wyeth, 428 F.3d 1317, 1325 (11th Cir. 2005) (citations omitted).

  In Legg, the Eleventh Circuit recognized the “common strategy employed” by plaintiffs in product

  liability cases in which plaintiffs “name local parties” as defendants—often local sales

  representatives and small enterprises—to defeat the “real target[’s]” right to remove a case to

  federal court. Id. at 1320.

         24.     In the Eleventh Circuit, the doctrine of fraudulent joinder applies as to a

  non-diverse defendant where “there is no possibility the plaintiff can establish a cause of action

  against” that defendant. Pacheco de Perez v. AT&T Co., 139 F.3d 1368, 1380 (11th Cir. 1998);

  see also, e.g., Hill Dermaceuticals, Inc. v. RX Solutions, 306 Fed. App’x 450, 454 (11th Cir. 2008)

  (district court properly concluded that defendant was fraudulently joined where complaint did not

  allege facts establishing an alter ego or agency relationship, which was basis of alleged liability).

         25.     “The potential for legal liability ‘must be reasonable, not merely theoretical.’ In

  considering possible state law claims, possible must mean ‘more than such a possibility that a

  designated residence can be hit by a meteor tonight. That is possible. Surely, as in other




                                                    6
Case 0:19-cv-61548-XXXX Document 1 Entered on FLSD Docket 06/21/2019 Page 7 of 21



  instances, reason and common sense have some role.’” Legg, 428 F.3d at 1325 n.5 (citations

  omitted).

          26.     Plaintiffs’ single, separate claim against the Retailer Defendants based on strict

  liability does not meet this standard, and therefore the citizenship of the Retailer Defendants

  should be ignored under the doctrine of fraudulent joinder.

          27.     In Florida, a plaintiff cannot establish a cause of action for strict products liability

  without properly based allegations of “‘physical harm . . . to the ultimate user or consumer, or to

  his property.’” Clements v. Attenti US, Inc., 735 F. App’x 661, 663 (11th Cir. 2018) (quoting

  West v. Caterpillar Tractor Co., 336 So.2d 80, 84 (Fla. 1976)). Indeed, the Florida Supreme

  Court has long held that strict products liability can be imposed only if the defect “causes injury to

  a human being.” West, 336 So.2d at 86; see also, e.g., Cedars of Lebanon Hosp. Corp. v.

  European X-Ray Distributors of Am., Inc., 444 So. 2d 1068, 1070 (Fla. 3d DCA 1984) (strict

  liability claims require “a defect which causes an injury to a human being”).

          28.     In West, the Florida Supreme Court expressly adopted the “doctrine of strict

  liability as stated by the” Restatement (Second) of Torts § 402A. West, 336 So.2d at 87. That

  section of the Restatement—entitled “Special Liability of Seller of Product for Physical Harm to

  User or Customer”—sets forth when a seller of a “product in a defective condition unreasonably

  dangerous to the user or consumer or to his property” may be “subject to liability for physical

  harm thereby caused to the ultimate user or consumer, or to his property.” Restatement (Second)

  of Torts § 402A (1965) (emphasis added); see also Zyferman v. Taylor, 444 So. 2d 1088, 1091

  (Fla. 4th DCA 1984) (citing language from Restatement (Second) of Torts § 402A as “elements

  the [strict product liability] plaintiff must establish”).




                                                      7
Case 0:19-cv-61548-XXXX Document 1 Entered on FLSD Docket 06/21/2019 Page 8 of 21



          29.     Plaintiffs do not claim that B.S. has suffered any physical injury or that Plaintiffs

  have suffered injury to property when pleading their strict liability claim against the Retailer

  Defendants. Compl. ¶¶ 147-52. Nor do they plead any physical injuries, or even physical

  symptoms, or any property damage anywhere else in their Complaint.

          30.     Instead, the only harm that Plaintiffs allege is “exposure” to substances, which in

  the future “may cause or contribute to causing disease; nicotine addiction; and economic harm in

  that [B.S.] would not have purchased JUUL if he knew the facts.” Id. ¶ 3 (emphasis added).

  These three forms of harm do not allege property damage. Moreover, none of these alleged harms

  constitutes a “physical injury” that is required to state a strict liability claim.

          31.     First, Plaintiffs’ claim concerning “exposure to significant toxic substances” does

  not allege a physical injury. Indeed, rather than alleging an actual physical injury, Plaintiffs claim

  only that that these substances “may cause or contribute to causing disease.” Compl. ¶ 3

  (emphasis added). But the Florida Third District Court of Appeal has held that a plaintiff “cannot

  recover damages . . . for his enhanced risk of contracting cancer in the future.” Eagle-Picher

  Indus., Inc. v. Cox, 481 So. 2d 517, 520 (Fla. 3d DCA 1985); see also Jacobs v. Osmose, Inc., 2002

  WL 34241682, at *3 (S.D. Fla. Jan. 3, 2002) (“A plaintiff cannot recover damages merely for

  increased risk of contracting a disease in the future absent some claim of actual injury.”); Order

  Granting Motion to Dismiss at 1-2, Doss v. General Mills, Inc., No. 18-cv-61924 (S.D. Fla. June

  14, 2019) (Doc. 36) (Exhibit 4) (allegations that “glyphosate may be harmful to human health”

  were insufficient to establish an injury in fact); see also id. at 5 (“Mere conjecture that something

  has the potential to be harmful is not enough.”). Courts around the country likewise have held

  that “[e]xposure to a potentially harmful substance does not in itself constitute a personal injury.”

  Paz v. Brush Engineered Materials Inc., 949 So. 2d 1, 5 (Miss. 2007); see also, e.g., In re MI




                                                      8
Case 0:19-cv-61548-XXXX Document 1 Entered on FLSD Docket 06/21/2019 Page 9 of 21



  Windows and Doors, Inc. Prods. Liab. Litig., 2013 WL 1363845, at *4 (D.S.C. Apr. 3, 2013)

  (exposure to contamination without personal injury insufficient to plead strict liability claims);

  Prue v. Fiber Composites, LLC, 2012 WL 1314114, at *6 (E.D.N.Y. Apr.17, 2012) (similar);

  Martin v. Home Depot U.S.A., Inc., 369 F. Supp. 2d 887, 891 (W.D. Tex. 2005) (similar).

         32.     Courts elsewhere have similarly rejected strict liability claims after concluding that

  an increased risk of harm does not satisfy the “physical harm” requirement set forth in Restatement

  (Second) Torts § 402A, which the Florida Supreme Court adopted in West, 336 So.2d at 87. As

  one court explained, “[t]he mere fact of risk without any accompanying physical injury is

  insufficient to state a claim for strict products liability.” Mink v. Univ. of Chicago, 460 F. Supp.

  713, 719 (N.D. Ill. 1978); see also, e.g. Sease v. Taylor’s Pets, Inc., 700 P.2d 1054, 1060 (Or. Ct.

  App. 1985) (citing Restatement (Second) § 402A and holding that plaintiff could not “state a claim

  for strict products liability” based on allegations that product “increased the risk that he would

  suffer physical harm” where he did not “suffer physical harm”).

         33.     The same principles apply here. Plaintiffs have not alleged a physical injury. At

  most, they have alleged potential (and hypothetical) future injuries based solely upon B.S.’s

  purported exposure “toxic substances.” Compl. ¶ 3.

         34.     Second, Plaintiffs’ alleged “nicotine addiction” does not plead a physical injury

  that would allow Plaintiffs to bring a strict liability claim against the Retailer Defendants. Indeed,

  Florida’s Third District Court of Appeal—in ruling on a statute of limitations issue in a products

  liability action against tobacco companies—held that a cigarette smoker could not have filed a

  “non-frivolous” lawsuit against the tobacco companies until symptoms of a disease caused by

  tobacco addiction had actually manifested. See Frazier v. Philip Morris USA Inc., 89 So. 3d 937,

  945 (Fla. Dist. Ct. App. 2012), approved sub nom. Philip Morris USA, Inc. v. Russo, 175 So. 3d




                                                    9
Case 0:19-cv-61548-XXXX Document 1 Entered on FLSD Docket 06/21/2019 Page 10 of 21



   681 (Fla. 2015). In other words, under Florida law, while tobacco addiction might result from

   smoking traditional cigarettes, it must cause physical injury in order to give rise to a potential

   cause of action. In fact, courts in Florida hold that even a medical diagnosis that could lead to an

   injury is a “mere wrong without damage” for which “there is no cognizable cause of action.”

   Colville v. Pharmacia & Upjohn Co., 565 F. Supp. 2d 1314, 1322-23 (N.D. Fla. 2008) (finding

   that a medication consumer plaintiff could not satisfy products liability injury requirement even

   though plaintiff had been diagnosed with low bone density).

          35.     Courts in other jurisdictions are in accord. The California Supreme Court, for

   example, explained that “[t]he addictiveness of a product is distinct from its capacity to cause

   serious physical injury, as demonstrated by the fact that other addictive products are not associated

   with the same harmful consequences.” Grisham v. Philip Morris USA Inc., 40 Cal. 4th 623, 643

   (Cal. 2007). As the court explained, the plaintiff’s “efforts to break her nicotine addiction do not

   amount to an allegation that the addiction was causing her appreciable physical harm, nor that the

   addiction itself was actionable, other than as a cause of economic injury.” Id. at 641 n.11; see

   also, e.g., Spain v. Brown & Williamson Tobacco Corp., 872 So.2d 101, 114 (Ala. 2003)

   (“Assuming no other physical injury has previously manifested itself, the economic loss

   attributable to supporting an addiction is the first injury a smoker addicted to cigarettes

   sustains[.]”) (emphasis added); Craft v. Philip Morris Cos., Inc., 2003 WL 23355745, at *13 (Mo.

   Cir. Ct. 2003) (recognizing that “there is almost no legal authority suggesting that addiction per se

   is a personal injury”); Castano v. Am. Tobacco Co., 84 F.3d 734, 749 (5th Cir. 1996) (noting that

   “no court in this country has ever tried an injury-as-addiction claim” and this theory presents an

   “immature tort”). In addition, courts in other contexts have found that addiction alone does not

   constitute a physical injury. See, e.g., Sharples v. United States, 2018 WL 5634355, at *2 (E.D.




                                                    10
Case 0:19-cv-61548-XXXX Document 1 Entered on FLSD Docket 06/21/2019 Page 11 of 21



   Mich. 2018) (“physical pain and mental anguish as the result of his untreated drug addiction is

   insufficient to satisfy the ‘physical injury’ element of a Federal Tort Claims Act claim brought by

   prisoner”); Mitchell v. Philip Morris Inc., 2000 WL 1848085, at *7 (S.D. Ala. 2000), aff’d in part,

   vac’d in part, Mitchell v. Brown & Williamson Tobacco Corp., 294 F.3d 1309 (11th Cir. 2002)

   (“[n]icotine addiction . . . is not an injury that satisfies the physical injury requirement of [the

   Prison Litigation Reform Act] because it is not greater than de minimis”).

           36.     Consistent with these decisions, Florida courts do not permit recovery for mental or

   psychological harm where, as here, there are no physical injuries. In Brown v. Cadillac Motor

   Car Division, the Supreme Court of Florida addressed “the question of whether a person who

   suffers no physical injuries . . . has a cause of action for mental distress or psychic injury[.]” 468

   So. 2d 903, 904 (Fla. 1985). The court answered that question in the negative. “[P]sychological

   trauma must cause a demonstrable physical injury such as death, paralysis, muscular impairment,

   or similar objectively discernible physical impairment before a cause of action may exist.” Id.

   The court thus concluded that plaintiff’s negligence claims failed despite “expert testimony at trial

   on the issue of a psychiatric disability,” because plaintiff “failed to show a direct physical injury or

   any physical injury resulting from his mental distress.” Id. The same is true here. Plaintiffs do

   not plead any “discernible physical impairment” that has resulted from B.S.’s alleged nicotine

   addiction. Accordingly, “nicotine addiction” standing alone does not allege physical harm.

           37.     Finally, Plaintiffs’ allegation of “economic harm” does not plead an injury that

   would be actionable under a theory of strict liability. Courts have repeatedly ruled that strict

   liability claims require more than economic loss. See, e.g., Tiara Condo Ass’n v. Marsh &

   McLennan Co., 110 So.3d 399, 404 (Fla. 2013) (Florida has “adopted the products liability

   economic loss rule, precluding recovery of economic damages in tort”); Melton v. Century Arms,




                                                     11
Case 0:19-cv-61548-XXXX Document 1 Entered on FLSD Docket 06/21/2019 Page 12 of 21



   Inc., 243 F. Supp. 3d 1290, 1302 (S.D. Fla. 2017) (dismissing strict liability and other tort claims

   because plaintiffs “allege only economic harm arising from the claims”); Aprigliano v. Am. Honda

   Motor Co., 979 F. Supp. 2d 1331, 1336 (S.D. Fla. 2013) (similar).

          38.     Plaintiffs therefore fail to allege any personal injury or injury to property and have

   not alleged even an “arguable” strict liability claim against the Retailer Defendants. As a result,

   the Retailer Defendants were fraudulently joined and should be ignored for purposes of diversity

   of citizenship, thereby creating complete diversity.

          C.      The Retailer Defendants Should Be Severed Under Rule 21

          39.     Alternatively, the Plaintiffs’ single claim against the Retailer Defendants is

   severable. This presents an independent ground to ignore the citizenship of the Retailer

   Defendants for diversity purposes. Relying upon Federal Rule of Civil Procedure 21, federal

   courts routinely deny remand and retain jurisdiction where non-diverse defendants are neither

   necessary nor indispensable under Federal Rule of Civil Procedure 19. This is particularly true

   where the claims against the non-diverse defendants are different from the claims against the

   diverse defendants and the plaintiff retains a remedy against the non-diverse defendants in state

   court. That is the case here: (1) the Retailer Defendants are not necessary or indispensable, (2)

   Plaintiffs’ single claim against them is distinct from their claims against the Removing Defendants

   and JLI, and (3) Plaintiffs retain a remedy against the Retailer Defendants in state court.

          40.     “It is firmly established that Rule 21 ‘invests district courts with authority to allow

   a dispensable nondiverse party to be dropped at any time,’ such as when necessary to establish

   federal subject-matter jurisdiction.” Payroll Mgmt., Inc. v. Lexington Ins. Co., 815 F. 3d 1293,

   1298 n.8 (11th Cir. 2016) (quoting Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 832

   (1989)). Courts therefore may “dismiss a nondiverse dispensable defendant from an action




                                                    12
Case 0:19-cv-61548-XXXX Document 1 Entered on FLSD Docket 06/21/2019 Page 13 of 21



   initially brought in federal court under the pretense of diversity of citizenship grounds, in order to

   perfect diversity.” Byrd v. Howse Implement Co., 227 F.R.D. 692, 694 (M.D. Ala. 2005) (citing

   Anderson v. Moorer, 372 F.2d 747, 750 n.4 (5th Cir. 1967)). When doing so, courts “consider

   whether any of the parties will be prejudiced by the dismissal of a nondiverse party” by

   “apply[ing] Rule 19,” Byrd, 227 F.R.D. at 694, which governs whether a party is “necessary” and

   “indispensable.” See, e.g., Durham Commercial Capital Corp. v. Ocwen Loan Servicing, LLC,

   2015 WL 4164780, at *3 n.2 (S.D. Fla. 2015) (“Rule 19(a) governs the analysis used in

   determining whether a party is necessary, and Rule 19(b) controls the indispensability analysis.”).

          41.     Applying these principles, courts within this Circuit and around the country have

   severed dispensable, non-diverse defendants under Rule 19 and denied remand where severance

   “preserve[d] the Court’s diversity jurisdiction.” Clements v. Essex Ins. Co., 2016 WL 3144151,

   at *3 (M.D. Fla. June 6, 2016); see also, e.g., Sullivan v. Calvert Mem’l Hosp., 117 F. Supp. 3d

   702, 705-07 (D. Md. 2015); Cooke-Bates v. Bayer Corp., 2010 WL 3984830, at *4 (E.D. Va. Oct.

   8, 2010); Mayfield v. London Women’s Care, PLLC, 2015 WL 3440492, at *5 (E.D. Ky. May 28,

   2015); McElroy v. Hamilton Cty. Bd. of Educ., 2012 WL 12871469, at *2-3 (E.D. Tenn. Dec. 20,

   2012). In Joseph v. Baxter International, Inc., 614 F. Supp. 2d 868 (N.D. Ohio 2009), for

   example, plaintiffs brought a products liability action against the out-of-state manufacturer of the

   drug Heparin. Id. at 870. Before the case was removed, plaintiffs amended their complaint to

   add as defendants certain non-diverse healthcare providers, alleging that they engaged in

   “negligent acts and omissions in the administration of Heparin.” Id. at 871. Despite the

   presence of these non-diverse healthcare provider defendants, the district court denied remand.

   The court reasoned that the healthcare provider defendants were “not necessary parties as the

   resolution of a claim against them would not necessarily resolve the [plaintiffs’] claim against [the




                                                    13
Case 0:19-cv-61548-XXXX Document 1 Entered on FLSD Docket 06/21/2019 Page 14 of 21



   manufacturer]” and because the claims against the healthcare providers “differ[ed] from” the

   claims against the manufacturer. Id. at 872. The court explained that the healthcare provider

   defendants were dispensable because plaintiffs “retain an adequate remedy against the Healthcare

   Defendants as they can proceed with their claims in state court.” Id. at 873. In addition, given

   the different factual basis for plaintiffs’ medical malpractice claims against the healthcare

   providers, the court found that it could “sever them from the claims against [the manufacturer], and

   in doing so, perfect diversity jurisdiction over [the manufacturer].” Id. at 874.

           42.     The same principle applies here. The Retailer Defendants are not necessary or

   indispensable, because Plaintiffs can resolve their claims and obtain a full recovery from the

   Removing Defendants. See, e.g., Solnes v. Wallis & Wallis, P.A., 2013 WL 3771341, at *3 (S.D.

   Fla. 2013) (Rule 19 “applies only if full relief cannot be ordered among the existing parties”); see

   also Temple v. Synthes Corp., 498 U.S. 5, 7-8 (1990) (recognizing that joint tortfeasors are not

   necessary parties under Rule 19). Indeed, it is especially obvious that the Retailer Defendants are

   dispensable and unnecessary, given Plaintiffs’ counsel filed an action raising identical

   allegations one month earlier in federal court that did not include claims against retailers.

   NesSmith Compl. ¶ 3. See, e.g., Andreasen v. Progressive Express Ins. Co., 276 F. Supp. 3d

   1317, 1329 (S.D. Fla. 2017) (finding party was not necessary, and denying remand after severing

   non-diverse defendants, in part because “Plaintiff’s behavior strongly suggests that his real agenda

   is to include an additional defendant merely to defeat diversity jurisdiction and to get this case

   back to state court.”).

           43.     Moreover, as in Joseph, 614 F. Supp. 2d 868, Plaintiffs’ claims against the Retailer

   Defendants are different from the claims alleged against JLI and the Altria Defendants.

   Plaintiffs’ claims against JLI and the Altria Defendants focus on their design, manufacture,




                                                    14
Case 0:19-cv-61548-XXXX Document 1 Entered on FLSD Docket 06/21/2019 Page 15 of 21



   marketing, and promotion of JLI products that allegedly appealed to minors and contained more

   nicotine than traditional combustible cigarettes. See Compl. ¶¶ 22-54; 73-103. By contrast,

   Plaintiffs’ allegations against the Retailer Defendants have nothing to do with designing,

   manufacture, marketing, or promotion of e-cigarettes. They focus exclusively upon retail sales at

   two specific locations in Florida, and, more specifically, the Retailer Defendants’ alleged sale of

   JLI products to one Plaintiff. Id. ¶¶ 148-50. As a result, these claims are extremely narrow in

   scope when compared to the broad nature of Plaintiffs’ allegations against the Removing

   Defendants and discovery and litigation those allegations might entail. It is apparent that the sole

   purpose of Plaintiffs adding the Retailer Defendants is to improperly thwart diversity jurisdiction.

          44.     In addition, the distinction between Plaintiffs’ claims against the Removing

   Defendants and Plaintiffs’ claims against the Retailer Defendants is underscored by the causes of

   action pled in the Complaint. Plaintiffs assert eight causes of action against each of the Removing

   Defendants, none of which includes the Retailer Defendants. Id. ¶¶ 87-146. Instead, they assert

   a single, separate cause of action against the Retailer Defendants that does not include the

   Removing Defendants. Id. ¶¶ 147-52. Thus, there is no overlap between the claims against the

   Removing Defendants and the Retailer Defendants.

          45.     Finally, as in Joseph, if Plaintiffs want to pursue claims against the Retailers,

   Plaintiffs have an “adequate remedy . . . in state court.” Joseph, 614 F. Supp. 2d at 873.

          46.     Accordingly, the Retailer Defendants are not necessary or indispensable under

   Rule 19, and Plaintiffs’ claims against these two stores should be severed under Rule 21. Doing

   so leaves complete diversity of citizenship, since Plaintiffs are Florida citizens, and the properly

   joined Defendants are not. See 28 U.S.C. § 1332(a).




                                                    15
Case 0:19-cv-61548-XXXX Document 1 Entered on FLSD Docket 06/21/2019 Page 16 of 21



   II.    THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

          47.     “[A] defendant’s notice of removal need only include a plausible allegation that the

   amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co.

   v. Owens, 135 S. Ct. 547, 554 (2014). “Evidence establishing the amount is required . . . only

   when the plaintiff contests, or the court questions, the defendant's allegation.” Id. at 553-54; see

   also, e.g., Goldstein v. GFS Mkt. Realty Four, LLC, 2016 WL 5215024, at *3 (S.D. Fla. Sept. 21,

   2016) (similar); VIP Auto Glass, Inc. v. GEICO Gen. Ins. Co., 2017 WL 3712918, at *3 (M.D. Fla.

   Mar. 7, 2017) (similar).

          48.     Plaintiffs seek (1) “[a]n order enjoining Defendants from further negligent,

   deceptive, unfair, and unlawful conduct as alleged herein,” (2) “actual, compensatory, and

   consequential damages,” (3) “monetary and equitable relief for diagnostic testing, medical

   monitoring, and nicotine cessation programs,” (4) “restitution,” (5) “reasonable attorneys’ fees”

   and “costs,” (6) “prejudgment and post-judgment interest,” and (7) “other and further relief.”

   Compl. at Prayer for Relief. Aside from costs and interest, each of these items is relevant to the

   amount in controversy.

          49.     Plaintiffs’ “actual” and “compensatory” damages would include the amount spent

   by B.S. on JLI products. Compl. ¶ 3 (alleging “economic harm in that [B.S.] would not have

   purchased JUUL if he knew the facts”). In addition, Plaintiffs seek “monetary and equitable

   relief for diagnostic testing, medical monitoring, and nicotine cessation programs.” Compl. at

   Prayer for Relief. The cost of providing these remedies to B.S. would be significant and alone

   might meet the jurisdictional requirement. See, e.g., Williams v. Alxial Corp., 2015 WL 5638080,

   at *5 (W.D. La. Sept. 24, 2015) (denying remand where “plaintiff’s medical monitoring claim

   [would] easily push the relief sought in this case beyond the jurisdictional limit”); Rice v. CSX




                                                   16
Case 0:19-cv-61548-XXXX Document 1 Entered on FLSD Docket 06/21/2019 Page 17 of 21



   Transp., Inc., 2002 WL 35467650, at *8 (N.D. W. Va. Mar. 11, 2002) (denying remand where

   medical monitoring and research costs would exceed $75,000 even “when considering the value of

   such costs to one plaintiff”). Indeed, Plaintiffs allege that nicotine “is a carcinogen, as well as a

   toxic chemical associated with cardiovascular, reproductive, and immunosuppressive problems”

   and “adversely affects the heart, eyes, reproductive system, lungs, and kidneys.” Compl.

   ¶¶ 19-20. Based on these allegations, Plaintiffs are likely to request several costly diagnostic tests

   and extensive medical monitoring over a period of several years. Furthermore, Plaintiffs seek

   costly injunctive relief that, among other things, would foreclose sales of all JLI products pending

   approval by the FDA. Compl. ¶ 146(d).

          50.     In addition, Plaintiffs’ request for attorneys’ fees is further reason why the amount

   in controversy exceeds $75,000. See § 768.79, Fla. Stat. (fee-shifting statute allowing recovery

   of attorney fees in certain situations); § 501.2105, Fla. Stat. (allowing recovery of attorney fees for

   FDUTPA claims). “When a statute authorizes the recovery of attorney’s fees, a reasonable

   amount of those fees is included in the amount in controversy.” See Morrison v. Allstate Indem.

   Co., 228 F.3d 1255, 1265 (11th Cir. 2000). The Eleventh Circuit has not addressed whether to

   calculate this amount “as of the date of removal or through the end of the case.” Frisher v.

   Lincoln Benefit Life Co., 2013 WL 12092525, at *4 (S.D. Fla. 2013).2 The latter approach,

   however, which considers the amount of fees that would be accrued throughout the case, is


   2
      Courts in this district have reached different conclusions when addressing this issue. Although
   some decisions have stated that “the majority of district courts in this circuit” include attorney’s
   fees accrued only through the date of removal, Brown Heating & Air Conditioning, LLC v. Sunbelt
   Rentals, Inc., 2015 WL 12712059, at *5 (S.D. Fla. 2015), other courts have concluded that the
   amount in controversy should include fees that would be incurred during the course of the
   litigation. See, e.g., Hall v. Am. Sec. Ins. Co., 2009 WL 2215131, at *1 (S.D. Fla. 2009)
   (including estimated future attorney’s fees in the amount in controversy); DO Rests., Inc. v. Aspen
   Specialty Ins. Co., 984 F. Supp. 2d 1342, 1345-47 (S.D. Fla. 2013) (similar).



                                                     17
Case 0:19-cv-61548-XXXX Document 1 Entered on FLSD Docket 06/21/2019 Page 18 of 21



   consistent with the Eleventh Circuit’s holding in Morrison that the calculation include a

   “reasonable amount” of the fees “authorize[d]” by the relevant statute. 228 F.3d at 1265. That

   approach should be applied here. For purposes analyzing the jurisdictional amount only, the fees

   that Plaintiffs would incur in this case therefore would be substantial.3

          51.     Finally, “[w]hen determining the jurisdictional amount in controversy in diversity

   cases, punitive damages must be considered.” Holley Equip. Co. v. Credit All. Corp., 821 F.2d

   1531, 1535 (11th Cir. 1987). When alleging their fraud claim,4 Plaintiffs parrot the standard for

   punitive damages by alleging that “Defendants’ conduct . . . was willful and malicious and was

   designed to maximize Defendants’ profits even though Defendant knew it would cause loss and

   harm to Plaintiffs.” Compl. ¶ 103.5 Given Plaintiffs’ allegations of “willful and malicious”

   conduct, it appears Plaintiffs will eventually attempt to amend their Complaint to add a specific

   punitive damages claim. Under Florida’s punitive damages statute, section 768.73, Fla. Stat.,

   Plaintiffs might seek up to $2 million or four times the compensatory amount. The Removing

   Defendants submit that no award of punitive damages would be proper and reserve their right to



   3
     In one recent smoking and health case, for example, the same counsel representing Plaintiffs
   here sought attorney’s fees at more than $1,000 per hour. See Plaintiff’s Attachment to Notice of
   Compliance at Columns 2 & 3, ATTY and Rate, In re Engle Progeny Cases Tobacco Litig.
   (Grossman), No. 08-025828 (Fla. Cir. Ct.) (stating that rate for Scott P. Schlesinger was
   $1600/hour and rate for Jonathan R. Gdanski was $1200/hour) (excerpted and attached as Exhibit
   5). In another smoking and health case, a different group of plaintiff’s counsel were awarded
   more than $1.4 million in attorney’s fees, before that award was reversed on appeal. R.J. Reynold
   Tobacco Co. v. Ward, 141 So. 3d 236 (Fla. 1st DCA 2014).
   4
     Punitive damages generally can be recovered under an intentional fraud claim. See, e.g., First
   Interstate Dev. Corp. v. Ablanedo, 511 So. 2d 536, 537-38 (Fla. 1987) (punitive damages
   allowable based on claims sounding in fraud).
   5
     See, e.g., Owens-Corning Fiberglas Corp. v. Ballard, 749 So. 2d 483, 486 (Fla. 1999)
   (“[P]unitive damages are appropriate when a defendant engages in conduct which is fraudulent,
   malicious, deliberately violent or oppressive, or committed with such gross negligence as to
   indicate a wanton disregard for the rights and safety of others.”).



                                                    18
Case 0:19-cv-61548-XXXX Document 1 Entered on FLSD Docket 06/21/2019 Page 19 of 21



   challenge any such request. But for removal purposes, this further escalates the amount in

   controversy above the $75,000 minimum.

   III.   ALL OTHER REMOVAL REQUIREMENTS ARE SATISFIED

          A.      This Notice of Removal Is Timely

          52.     This Notice of Removal is timely filed. JLI and PM USA were served with the

   Complaint on May 22, 2019. Altria was served with the Complaint on May 23, 2019. Because

   the Removing Defendants filed the Notice of Removal on June 21, 2019, removal is timely. See

   28 U.S.C. § 1446(b)(1).

          B.      All Properly Joined And Served Defendants Consent to Removal

          53.     For purposes of removal based on diversity jurisdiction under 28 U.S.C. § 1332(a)

   and pursuant to 28 U.S.C. § 1446(b), all defendants who have been properly joined and served

   must consent to removal.

          54.     Defendant JUUL Labs, Inc. consents to this removal, as indicated by its signing

   below. Because the Retailer Defendants are not properly joined, their consent to removal is not

   required. See 28 U.S.C. § 1446(b)(2)(A).

          55.     By filing this Notice of Removal, the Removing Defendants do not waive any

   defenses that may be available to them and expressly reserve all such defenses.

          56.     If any question arises as to the propriety of the removal to this Court, the Removing

   Defendants request the opportunity to present a brief and oral argument in support of their position

   that this case has been properly removed. See, e.g., Dart Cherokee Basin, 135 S. Ct. at 554.




                                                   19
Case 0:19-cv-61548-XXXX Document 1 Entered on FLSD Docket 06/21/2019 Page 20 of 21



                                            CONCLUSION

          WHEREFORE, Altria Group, Inc. and Philip Morris USA Inc. hereby remove this action

   from the Circuit Court of the Seventeenth Judicial Circuit in and for Broward County, Florida, to

   the United States District Court for the Southern District of Florida.

   DATED: June 21, 2019                            /s/ Geoffrey J. Michael
                                                   Geoffrey J. Michael
                                                   Florida Bar No.: 86152
                                                   ARNOLD & PORTER KAYE SCHOLER LLP
                                                   601 Massachusetts Ave., NW
                                                   Washington, DC 20001
                                                   Tel: (202) 942-5000
                                                   Fax: (202) 942-5999
                                                   Email: geoffrey.michael@arnoldporter.com

                                                   Attorneys for Defendants Altria Group, Inc. and
                                                   Philip Morris USA Inc.




                                                   CONSENT TO REMOVAL:

                                                    /s/ George S. LeMieux
                                                   George S. LeMieux
                                                   450 East Las Olas Boulevard, Suite 1400
                                                   Fort Lauderdale, Florida 33301
                                                   Telephone: 954-462-2000
                                                   Facsimile: 954-523-1722
                                                   glemieux@gunster.com

                                                    /s/ Timothy J. McGinn
                                                   Timothy J. McGinn
                                                   600 Brickell Avenue, Suite 3500
                                                   Miami, Florida 33131
                                                   Telephone: 305-376-6000
                                                   Facsimile: 305-376-6010
                                                   tmcginn@gunster.com

                                                   Attorneys for Defendant JUUL Labs, Inc.




                                                    20
Case 0:19-cv-61548-XXXX Document 1 Entered on FLSD Docket 06/21/2019 Page 21 of 21




                                  CERTIFICATE OF SERVICE

          The undersigned hereby certifies that a copy of the foregoing is being served upon the

   following by regular United States mail, postage prepaid:


   Scott P. Schlesinger                          George S. LeMieux
   Jonathan R. Gdanski                           450 East Las Olas Boulevard, Suite 1400
   Jeffrey L. Haberman                           Fort Lauderdale, Florida 33301
   SCHLESINGER LAW OFFICES, P.A.                 Telephone: 954-462-2000
   1212 SE Third Avenue                          Facsimile: 954-523-1722
   Ft. Lauderdale, FL 33316                      glemieux@gunster.com
   Telephone: 954-467-8800
   scott@schlesingerlaw.com                      Timothy J. McGinn
   jgdanski@schlesingerlaw.com                   600 Brickell Avenue, Suite 3500
   jhaberman@schlesingerlaw.com                  Miami, Florida 33131
                                                 Telephone: 305-376-6000
   Attorneys for Plaintiffs                      Facsimile: 305-376-6010
                                                 tmcginn@gunster.com

                                                 Attorneys for Defendant JUUL Labs, Inc.

   Matthew Adams                                 Melody Ridgley Fortunato
   ADAMS SANDLER LAW GROUP                       FORTUNATO & ASSOCIATES, P.A.
   37 N. Orange Ave., Ste. 500                   12 South East 7th Street - Suite 711
   Orlando, FL 32801                             Fort Lauderdale, Fl 33301
   Telephone: 407-926-4144                       Telephone: 954-728-1266
   mattadams@adamssandlerlaw.com                 Fax: 954-728-1268
   info@adamssandlerlaw.com                      mrf@mfortunatolaw.com

   Attorneys for Defendant My Vapor Hut, Inc.    Attorneys for Defendant Edgar F. Di Puglia in his
   d/b/a 1st Wave Vapor                          capacity as owner of The Smoke House Smoke
                                                 Shop


   DATED: June 21, 2019                          /s/ Geoffrey J. Michael
                                                 Geoffrey J. Michael
                                                 ARNOLD & PORTER KAYE SCHOLER LLP
                                                 601 Massachusetts Ave., NW
                                                 Washington, DC 20001
                                                 Tel: (202) 942-5000
                                                 Fax: (202) 942-5999




                                                  21
